DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 26 October 2022 is acknowledged.  The traversal is a general allegation “that the search and examination of all the claims may be made without serious burden.” A general allegation that the search may be made without serious burden does not satisfy the requirements under 37 CFR 1.111(b).
“the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.” (MPEP 818.01(a))

Applicant’s election of Group I, claims 1-14, in the reply filed on 26 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites, in part, “the identifying one of the first to third MCS tables includes identifying the third MCS table in response to the CFI being equal to 1 or 2.” Applicant’s disclosure describes identifying the third MCS table when the CFI is equal to 3 (Fig. 14, S132_1, S132_2). Therefore, one of ordinary skill in the art would not reach the conclusion that applicant had contemplated the invention of claim 14. Accordingly, claim 14 is rejected for lack of a written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 12, 15-17, 23, 26-28, 30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 11 recites, in part, “indication information indicating one of a first Modulation and Coding Scheme (MCS) table …, and second and third MCS tables” indicating the claim requires indication information of one of the recited tables. Therefore, when the indication information indicates the first MCS table, any limitations in the claim related to the second and third table are either not required to be satisfied for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer. Claim 26 recites similar features and suffers the same lack of clarity. Claims 15 and 23 suffer the same lack of clarity with respect to CQI tables and the contents of second and third CQI tables when only a first CQI table is selected (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.) Further, it is not clear if the indication indicates one of: (a) a first MCS table or (b) a second and third MCS table; or if the indication indicates one of: (a) a first MCS table or (b) a second MCS table or (c) a third MCS table.
The independent claims do not alleviate the lack of clarity. Accordingly, claims 1-14 are rejected for lack of clarity under 35 U.S.C. 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0192732 A1), hereafter D1, in view of Chen et al. (US 2015/0312071 A1), hereafter D2

Regarding claim 1, D1 discloses a wireless communication method comprising: 
receiving, through a wireless channel, table indication information indicating one of a first Modulation and Coding Scheme (MCS) table supporting up to 64 Quadrature Amplitude Modulation (QAM), and second and third MCS tables supporting up to 256 QAM, the third MCS table including a same number of MCS indices as the second MCS table (Fig. 13, 1305, 1310, [0144] disclosing supporting at least two MCS tables, receiving a transmission indicating one of the at least two MCS tables; [0094]-[0100] disclosing the received transmission, such as the type of control channel received PDCCH or ePDCCH indicates a table; [0094]-[0095] disclosing Table 3 as a legacy 64 QAM table and Tables 4 and 5 as 256 QAM tables each with the same number of MCS indices 0-31); and 
identifying one of the first to third MCS tables according to the received table indication information (Fig. 13, 1315 [0144] disclosing “At block 1315, one of the MCS tables may be identified to use for the received transmission”; [0094]-[0100] disclosing the received transmission, such as the type of control channel received PDCCH or ePDCCH is used to identify the MCS table) to recognize a demodulation scheme for data to be received through the wireless channel (This is a feature of intended use and not considered limiting to the claim; however, see Fig. 13, 1320, [0144] “At block 1320, the identified MCS table may be used to determine an MCS to use on the received transmission”),
wherein the receiving table indication information comprises receiving a high layer signal including the table indication information ([0122] disclosing “A UE may be under a coordinated multi-point (CoMP) operation. In this case, a PDSCH rate-matching and Quasi-co-location Indication (PQI) information field may be included in downlink control information (DCI) to dynamically indicate to the UE which one out of up to four PQI parameters configured by higher layers is to be used for a particular PDSCH transmission. An MCS table indication can be included in some or all sets of PQI parameters configured by higher layers.”).
D1 does not disclose the following; however, D2 discloses an MCS table comprising more indices corresponding to 256 QAM than the tables of D1 and similar to D1, D2 discloses receiving table indication information comprises receiving a high layer signal including the table indication information  ([0049] disclosing similar techniques to D1 for indicating and identifying the MCS table; [0056] In another example, the mode-dependent DCI may be associated with the legacy MCS table or the new MCS table based on RRC configuration; Fig. 5B, [0074] disclosing 256 QAM table with indices 18-28 for 256 QAM modulation order 8, [0016] disclosing use of 256 QAM for downlink transmissions]). It would have been obvious to one of ordinary skill in the art to utilize the table of D2 as one of the tables in the invention of D1 because this would provide for a more flexible system supporting a wider range of transport block sizes for 256 QAM modulation. Doing so would result in a third MCS table including less MCS indices corresponding to 256 QAM than the second MCS table.

Regarding claim 11, D1 discloses a wireless communication method comprising: 
receiving, through a wireless channel, table indication information indicating one of a first Modulation and Coding Scheme (MCS) table supporting up to 64 Quadrature Amplitude Modulation (QAM), and second and third MCS tables supporting up to 256 QAM, the third MCS table including a same number of MCS indices as the second MCS table (Fig. 13, 1305, 1310, [0144] disclosing supporting at least two MCS tables, receiving a transmission indicating one of the at least two MCS tables; [0094]-[0100] disclosing the received transmission, such as the type of control channel received PDCCH or ePDCCH indicates a table; [0094]-[0095] disclosing Table 3 as a legacy 64 QAM table and Tables 4 and 5 as 256 QAM tables each with the same number of MCS indices 0-31); and 
identifying one of the first to third MCS tables according to the received table indication information (Fig. 13, 1315 [0144] disclosing “At block 1315, one of the MCS tables may be identified to use for the received transmission”; [0094]-[0100] disclosing the received transmission, such as the type of control channel received PDCCH or ePDCCH is used to identify the MCS table) to recognize a demodulation scheme for data to be received through the wireless channel (This is a feature of intended use and not considered limiting to the claim; however, see Fig. 13, 1320, [0144] “At block 1320, the identified MCS table may be used to determine an MCS to use on the received transmission”),
wherein the receiving the table indication information comprises receiving Downlink Control Information (DCI) including the table indication information through a Physical Downlink Control Channel (PDCCH) ([0084] disclosing “The Physical Downlink Control Channel (PDCCH) is used to carry downlink control information (DCI) which signals allocation of resources to the UE.”; [0122] disclosing “A UE may be under a coordinated multi-point (CoMP) operation. In this case, a PDSCH rate-matching and Quasi-co-location Indication (PQI) information field may be included in downlink control information (DCI) to dynamically indicate to the UE which one out of up to four PQI parameters configured by higher layers is to be used for a particular PDSCH transmission. An MCS table indication can be included in some or all sets of PQI parameters configured by higher layers.”).
D1 does not disclose the following; however, D2 discloses an MCS table comprising more indices corresponding to 256 QAM than the tables of D1 and similar to D1, D2 discloses receiving table indication information comprises receiving a high layer signal including the table indication information  ([0049] disclosing similar techniques to D1 for indicating and identifying the MCS table; [0056] In another example, the mode-dependent DCI may be associated with the legacy MCS table or the new MCS table based on RRC configuration; Fig. 5B, [0074] disclosing 256 QAM table with indices 18-28 for 256 QAM modulation order 8, [0016] disclosing use of 256 QAM for downlink transmissions]). It would have been obvious to one of ordinary skill in the art to utilize the table of D2 as one of the tables in the invention of D1 because this would provide for a more flexible system supporting a wider range of transport block sizes for 256 QAM modulation. Doing so would result in a third MCS table including less MCS indices corresponding to 256 QAM than the second MCS table.

Regarding claim 12, D1 further discloses the wireless communication method of claim 11, wherein the DCI comprises one bit indicating the first MCS table or the third MCS table as the table indication information ([0091]).  

Regarding claim 13, D2 further suggests the wireless communication method of claim 11, further comprising: 
receiving a high layer signal including table variable information, the table variable information indicating validity of the table indication information, wherein the identifying one of the first to third MCS tables comprises using or ignoring the table indication information included in the DCI based on the table variable information ([0056]-[0057] DCI may be associated with the legacy table or the new table based on RRC configuration, for example, for a certain DCI format legacy tables are indicated in the DCI is received in a first EPDCCH resource and new tables are indicated when the same DCI format is received in a second EPDCCH resource).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of D1 with the techniques of D2 because it provides a flexible system that can utilize the same DCI format for different purposes.

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 further in view of Xu et al. (U.S. Patent No. 8,948,799 B1).

Regarding claim 2, D1 in view of D2 suggests the wireless communication method of claim 1, further comprising: 
identifying one of first to third Channel Quality Indicator (CQI) tables according to the table indication information, the first to third Channel Quality Indicator (CQI) tables being tables corresponding to the first to third MCS tables, respectively wherein the third CQI table comprises a same number of CQI indices as the second CQI table (D1: [0068] disclosing “The eNB 105 may select between various CQI tables to identify the table corresponding to the CQI value received from the UE 115. The eNB 105 may also select between various MCS tables to identify the table from which an MCS may be identified for a transmission on the downlink and/or a transmission on the uplink. The selected MCS table may be based at least in part on the CQI value received from the UE 115.” (e.g. CQI tables corresponding to MCS tables; Fig. 4B [0102]; [0077] “the use of at least two CQI tables”; D2: [0055] disclosing there is a relationship between CQI and MCS tables).
Xu suggests the third CQI table comprises less CQI indices corresponding to particular MCSs than the second CQI table (Figs. 2, 4, 6-7, 9-10, 12, 14-15 and 17-18, Col. 5, lines 34-44 disclosing “it may be advantageous to generate multiple CQI tables for use in a wireless communication system, wherein the tables are each generated for different possible channel statistics and/or MIMO transmission modes. When multiple CQI tables are generated, a base station may select one of the CQI tables to use that best fits the channel between the base station and user equipment.”, see Col. 5, line 64- Col. 6, line 14 disclosing “These example tables may be generated for various different channel statistics and MIMO transmission modes and may be optimized for either performance or implementation complexity.”; See Figs. 4 and 12, Col. 6, lines 56-63 and Col. 7, lines 4-13 illustrating different numbers of entries for 64 QAM which are optimized for different scenarios; such as, “for Transmit Diversity (TxD) Spatial Frequency Block Coding (SFBC) in a fading channel” in the case of Fig. 4; and “for Spatial Multiplexing (SM) in a fading channel” in the case of Fig. 12 in order to provide CQI tables applicable to different SNR ranges as illustrated in Figs. 5 and 13). Xu also discloses the relationship between CQI tables and MCS tables (Col2, lines 16-28 and 58-65 disclosing “CQI indices may also correspond to the maximum MCS level supported by the measured SNR” and “A complexity-oriented CQI table is generated to minimize the implementation complexity by selecting an MCS set which is, relatively, more easily implemented than other MCS sets (i.e. the "easy-implemented" MCS set). ”)
It would have been obvious to one of ordinary skill in the art to apply the techniques of Xu to the CQI tables of D1 in order to optimize the CQI tables for different possible scenarios and to improve performance by selecting a CQI table which best fits the communication conditions between the base station and user equipment (Col. 8, lines 28). It would have been obvious to one of ordinary skill in the art to apply the techniques of Xu to determine optimized CQI tables for the 256 QAM MCS of D1 in order to obtain the improved performance touted by Xu for different conditions and complexities when the channel conditions provide SNRs capable of supporting the maximum MCS of D1 (Col. 1, line 21 – Col. 2, line 3).

Regarding claim 3, D1 in view of D2 and Xu suggest the wireless communication method of claim 2, wherein at least some of CQI indices corresponding to 256 QAM in the second CQI table correspond to 64 QAM in the third CQI table (Xu: Tables 4 and 12 are exemplary, it is reasonable to conclude that the techniques of Xu would result in tables as claimed when applied to 256 QAM MCS and even higher ranges of SNR needed to allow use of said MCS).
It would have been obvious to one of ordinary skill in the art to apply the techniques of Xu to the CQI tables of D1 in order to optimize the CQI tables for different possible scenarios and to improve performance by selecting a CQI table which best fits the communication conditions between the base station and user equipment (Col. 8, lines 28). It would have been obvious to one of ordinary skill in the art to apply the techniques of Xu to determine optimized CQI tables for the 256 QAM MCS of D1 in order to obtain the improved performance touted by Xu for different conditions and complexities when the channel conditions provide SNRs capable of supporting the maximum MCS of D1 (Col. 1, line 21 – Col. 2, line 3).

Regarding claim 4, D1 in view of D2 and Xu suggests the wireless communication method of claim 3, wherein the second and third CQI tables comprise CQI indices 0 to 15 expressed in 4 bits, respectively, the second CQI table comprises a CQI index 12 corresponding to 256 QAM, and the third CQI table comprises a CQI index 12 corresponding to 64 QAM (D1: Fig. 4B, [0063] disclosing 4 bits representing indices 0-15 and a 64 QAM CQI index 12; Xu: Tables 4 and 12 are exemplary, it is reasonable to conclude that the techniques of Xu would result in tables as claimed when applied to 256 QAM MCS and even higher ranges of SNR needed to allow use of said MCS).
It would have been obvious to one of ordinary skill in the art to apply the techniques of Xu to the CQI tables of D1 in order to optimize the CQI tables for different possible scenarios and to improve performance by selecting a CQI table which best fits the communication conditions between the base station and user equipment (Col. 8, lines 28). It would have been obvious to one of ordinary skill in the art to apply the techniques of Xu to determine optimized CQI tables for the 256 QAM MCS of D1 in order to obtain the improved performance touted by Xu for different conditions and complexities when the channel conditions provide SNRs capable of supporting the maximum MCS of D1 (Col. 1, line 21 – Col. 2, line 3).

Regarding claim 5, D1 does not expressly disclose the following; however Xu suggests the wireless communication method of claim 4, wherein the CQI index 12 of the third CQI table corresponds to a higher code rate than the CQI index 12 of the second CQI table and has a substantially same efficiency as the CQI index 12 of the second CQI table (Figs. 2, 4, 6-7, 9-10, 12, 14-15 and 17-18; Col. 5, lines 34-44 disclosing “it may be advantageous to generate multiple CQI tables for use in a wireless communication system, wherein the tables are each generated for different possible channel statistics and/or MIMO transmission modes.; Fig. 22, Col. 10, line 45- Col. 11, line 11 discloses “CQI tables based on the same MCS set, but generated for different channel statistics or MIMO modes, may have equivalent SNR working points (i.e. discrete SNR values corresponding to MCS indices), except entries at or near MCS switching points….an MCS switching point may share the same, or substantially the same, spectral efficiency as one MCS level on the other side of the same MCS switching point. It is also possible that more than one pair of MCS level on each side of an MCS switching point in would share the same, or substantially the same, spectral efficiency”).  
Xu discloses the maximum supported MCS level is the level with the greatest spectral efficiency at which an acceptable Block Error Rate (BLER) is expected for the measured SNR and the expected BLER depends on various channel factors. These factors include the channel statistic, including physical channel characteristics such as Additive White Gaussian Noise (AWGN) or fading channel. In MIMO wireless systems, the SNR versus BLER relationship may also depend on the particular MIMO configuration used by the base station and user equipment. Therefore, the maximum MCS level supported for a given SNR also depends on factors such as channel statistic and MIMO mode. Further Xu discloses it is difficult to optimize one CQI table for different channels to maximize the system performance. As such, it is advantageous to generate multiple CQI tables in order to improve performance (Col. 2, lines 16-44). Further, while Xu provides a few specific examples of possible CQI tables to achieve this desired result, one of ordinary skill in the art would readily recognize based on this disclosure of Xu that the combination of variables gives rise to many more possibilities with respect to switching point at which the greatest spectral efficiency at which an acceptable Block Error Rate (BLER) is expected for the measured SNR and the expected BLER. Further, the switching points of Xu are virtually no different form the index 12 claimed by applicant (see Fig. 4 Index 12, Fig. 6 Index 14, Fig. 9 index 13, Fig. 12 index 10, Fig. 22 Index 11). As such, based on the fact that the switching points vary based on certain other variable conditions and the fact that Xu provides a range of switching points that encompass the claimed index, a prima facie case of obvious ness exists because the claimed index is encompassed within the range of the indexes identified in the examples of Xu as switching points and any difference between the index and the ranges provided by Xu are negligible. (See MPEP 2144.05).

Regarding claim 6, D1 further discloses the wireless communication method of claim 4, further comprising: 
receiving a high layer signal including table application information, the table application information indicating a range of sub-frames to which the identified one of the first to third CQI tables is to be applied ([0086] disclosing CSI subframe sets corresponding to the CQI tables are configured by higher layers).  

Regarding claim 7, D1 further discloses the wireless communication method of claim 6, wherein the range of the sub-frames comprises one of all sub-frames, a first CSI sub- frame set, or a second CSI sub-frame set ([0086]).  

Regarding claim 8, D1 further discloses the wireless communication method of claim 2, further comprising: 
receiving information indicating one of the first to third CQI tables ([0086]-[0087], [0091]).  

Regarding claim 9, D1 further discloses the wireless communication method of claim 2, further comprising: 
transmitting, through the wireless channel, the CQI indices based on the identified one of the first to third CQI tables ([0089]-[0092]).  

Regarding claim 10, D1 in view of D2 disclose the wireless communication method of claim 1,  further comprising:
 identifying one of first to third Channel Quality Indicator (CQI) tables corresponding to the first to third MCS tables (D1: [0068] disclosing “The eNB 105 may select between various CQI tables to identify the table corresponding to the CQI value received from the UE 115. The eNB 105 may also select between various MCS tables to identify the table from which an MCS may be identified for a transmission on the downlink and/or a transmission on the uplink. The selected MCS table may be based at least in part on the CQI value received from the UE 115.” (e.g. CQI tables corresponding to MCS tables; Fig. 4B [0102]; [0077] “the use of at least two CQI tables”; D2: [0055] disclosing there is a relationship between CQI and MCS tables), and 
the method further comprises transmitting, through the wireless channel, the CQI indices based on the identified one of the first to third CQI tables (D1: [0089]-[0092]).  
D1 does not expressly disclose the following; however, Xu suggests calculating a code rate of data received through the wireless channel; and identifying one of first, second, or third Channel Quality Indicator (CQI) tables corresponding to the first to third MCS tables, respectively, according to the calculated code rate (Col. 9 , lines 50-53 “a CQI table may be chosen based on the implementation complexity required to achieve code rates of MCS levels contained in the table”; Col 2, lines 16-28 and 58-65 disclosing “CQI indices may also correspond to the maximum MCS level supported by the measured SNR” and “A complexity-oriented CQI table is generated to minimize the implementation complexity by selecting an MCS set which is, relatively, more easily implemented than other MCS sets (i.e. the "easy-implemented" MCS set). (e.g. correspondence between CQI tables and MCS tables”).
wherein the third CQI table comprises a same number of CQI indices as the second CQI table, and the third CQI table comprises less CQI indices corresponding to 256 QAM than the second CQI table (Figs. 2, 4, 6-7, 9-10, 12, 14-15 and 17-18, Col. 5, lines 34-44 disclosing “it may be advantageous to generate multiple CQI tables for use in a wireless communication system, wherein the tables are each generated for different possible channel statistics and/or MIMO transmission modes. When multiple CQI tables are generated, a base station may select one of the CQI tables to use that best fits the channel between the base station and user equipment.”, see Col. 5, line 64- Col. 6, line 14 disclosing “These example tables may be generated for various different channel statistics and MIMO transmission modes and may be optimized for either performance or implementation complexity.”; See Figs. 4 and 12, Col. 6, lines 56-63 and Col. 7, lines 4-13 illustrating different numbers of entries for 64 QAM which are optimized for different scenarios; such as, “for Transmit Diversity (TxD) Spatial Frequency Block Coding (SFBC) in a fading channel” in the case of Fig. 4; and “for Spatial Multiplexing (SM) in a fading channel” in the case of Fig. 12 in order to provide CQI tables applicable to different SNR ranges as illustrated in Figs. 5 and 13). Xu also discloses the relationship between CQI tables and MCS tables (Col2, lines 16-28 and 58-65 disclosing “CQI indices may also correspond to the maximum MCS level supported by the measured SNR” and “A complexity-oriented CQI table is generated to minimize the implementation complexity by selecting an MCS set which is, relatively, more easily implemented than other MCS sets (i.e. the "easy-implemented" MCS set). ”), and
the identifying one of the first to third CQI tables comprises identifying the third CQI table in response to the code rate being lower than a threshold value (Col. 9, lines 44-53 disclosing table chosen based on complexity of achievable code rates which suggest a threshold code rate. Further it is inherent in the art that there is a direct correlation between code rates and complexity of achieving code rates (e.g., higher code rates have higher complexity).
It would have been obvious to one of ordinary skill in the art to apply the techniques of Xu to the CQI tables of D1 in order to optimize the CQI tables for different possible scenarios and to improve performance by selecting a CQI table which best fits the communication conditions between the base station and user equipment (Col. 8, lines 28). It would have been obvious to one of ordinary skill in the art to apply the techniques of Xu to determine optimized CQI tables for the 256 QAM MCS of D1 in order to obtain the improved performance touted by Xu for different conditions and complexities when the channel conditions provide SNRs capable of supporting the maximum MCS of D1 (Col. 1, line 21 – Col. 2, line 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rico Alvarino et al. (US 2018/0323902 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461